RAY, District
Judge. The plant and real property of the bankrupt is mortgaged to secure an issue of bonds. The Albany Trust Company is the trustee under such mortgage. More than 90 per cent., or about that, of the bondholders consented to the order made, and desire it to remain in force, and at a meeting of creditors, including bondholders, duly called by the referee, it was unanimously voted to continue the business for nine months. The creditors have confidence in the receiver, who was selected by the court at the suggestion of a large number of them.
The order as made seems to be absolutely essential to the protection and preservation of the estate, and, while the trustee under the mortgage did not assent thereto, it did not, represented by counsel, oppose it, except formally, so as to protect the bondholders not represented *989before the court at the time. The issue of bonds authorized was $350,-000. Of the bonds issued $344,500 are now outstanding. Manges, who asks a modification of the order made by this court, claims to own about $18,000 or $20,000 of these outstanding bonds. The creditors, other bondholders, and the bankrupt, and also the receiver, deny that he owns such bonds, or any of them. If he does not, he has no interest herein or right to make this motion. Other questions are raised, but before taking action it seems to the court that it should be determined whether or not Manges owns the bonds which he claims to own. This the court will not determine on the affidavits and petitions presented.
There will be an order referring it to Hon. Edwin A. King, as special master for the purpose, to take evidence offered by the respective parties, on due notice to all concerned, and report same tó the court with all convenient speed, together with his findings of fact and conclusions of law, subject to confirmation by this court, as to whether or not said Manges owns any of the bonds referred to and if so how many.
There will be an order accordingly.